 BOGART INDUSTRIES, INC.515Bogart Industries,Inc.,andInternationalLadies'Garment Workers'Union,TexasDistrict Council.Cases 16-CA-3938 and 16-CA-4124November 21, 1973SUPPLEMENTAL DECISION ANDAMENDED ORDERBY CHAIRMAN MILLER AND' MEMBERS JENKINSAND KENNEDYOn April 7, 1972, the National Labor RelationsBoard issued its Decision and Order2 in thisproceeding. In agreement with the Trial Examiner,3theBoard found that Respondent had violatedSection 8(a)(1) of the Act by employee interroga-tions, threat of plant closure, and other conductspecified by the Trial Examiner, and had violatedSection 8(a)(5) and (1) by refusing to bargain withthe Union. However, contrary to the Trial Examiner,amajority of the Board4 found that Respondent'sdischarge of 10 employees was not violative ofSection 8(a)(3) and (1).Thereafter,on September 6, 1973, the UnitedStates Court of Appeals for the Fifth Circuit issueditsopinions finding that two of Respondent'semployees-Lorene Phelps and Gertrude Evans-had been discriminatorily discharged in violationof Section 8(a)(3) and (1) of the Act. In all otherrespects, the court found that the Board's findingswere supported by substantial record evidence.Accordingly, the court remanded the matter to theBoard for modification of the Board's Order so as toencompass the 8(a)(3) and (1) violations which theTrialExaminer had found with respect to thedischarge of these two employees.We have accepted the court's remand, and acceptthe court's findings of fact and conclusions of law.Accordingly, we find that Respondent's discharges ofemployees Phelps and Evans were discriminatorilymotivated and, thereby, violative of Section 8(a)(3)and (1) of the Act.AMENDED REMEDYPursuant to remand by the United States Court ofAppeals for the Fifth Circuit, we hereby substitutethe following for our original Order of April 7, 1972:Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that Respondent, Bogart Indus-tries, Inc.,FortWorth, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order, as somodified:1.Delete from paragraph 2(a) the names of allemployees, except those of Lorene Phelps andGertrude Evans._2.Substitute the attached Appendix for the TrialExaminer's Appendix.IT ISFURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it, allegesthat Respondent violated Section 8(a)(3) and (1) bydischargingVolaBarrington,LucyKincannon,Joyce Elkins, AlmedaBruce,Felipa Gamez, MaryTurpin,Mae Bell Washington, and Florence Mor-gan.'The name ofRespondent is amended in conformancewiththe Board'sOrder of June 29, 1972. Thedesignation "Bogart SportswearMfg. Co., Inc."was used in the Board's original Decisionand Order herein2 196 NLRB 189.3The title of "TrialExaminer"was changedto "Administrative LawJudge" effective August 19, 19724MemberJenkins dissenting.5N.LB.B. v Bogart Sportswear Manufacturing Company, Inc,485 F.2d1203 (C.A. 5, 1973).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT unlawfully interrogate employeesas to their union activities.WE WILL NOT inform employees that supervi-sors can no longer assist or help them becausethey wear a union badge.WE WILL NOT threaten employees with plantclosure because of their union activity.WE WILL NOT discharge orinany other mannerdiscriminate against employees for engaging inunion or other protected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join orassistInternational Ladies' GarmentWorkers' Union, Texas District Council, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection or to refrain from all suchactivities.WE WILL offer Lorene Phelps and GertrudeEvans immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent jobs without prejudice totheir seniority or former rights and privileges, and207 NLRB No. 82 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make them whole for any loss ofearnings they may have suffered as a result of ourdiscrimination against them.WE WILL, upon request, bargain collectivelywith International Ladies'GarmentWorkers'Union, Texas District Council, as the collective-bargaining representative of all our employees inthe certified unit.'All our employees are free to become or remain, orto refrain from becoming or remaining, members ingood standing of the above-named Union, or anyother labor organization.DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 8A24, Federal OfficeBuilding,819 Taylor Street, Fort Worth, Texas 76102, Tele-phone 817-334-2921.BOGART INDUSTRIES,INC.(Employer)